DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 01/7/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 21, the term of “wherein an alkali metal oxide content of each of the first transparent substrates is not higher than 3% in terms of mol% on the basis of oxides” (line 1-3) is vague and renders the claims indefinite. As claim 1 already cites that “wherein an alkali metal oxide content of each of the first transparent substrates is not higher than 0.1 % in terms of mol% of oxides”, so the 3% in claim 21 is out of the range limited in independent claim 1, which does not contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed, see MPEP 608.01(n).

Regarding Claim 25, the term of “A multiple glass in which the dimming laminate of claim 1 and a glass plate are put separately from each other through a spacer, and circumferential edge portions of the dimming laminate of claim 1 and the glass plate” (line 1-3) is vague. The term does not give a clear structural configuration of the circumferential edge portions of the dimming laminate of claim 1 and the glass plate.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Allowable Subject Matter
Claim 1 is allowable.  
In regard to claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a dimming laminate further comprising wherein an alkali 7/°C, recited together in combination with the totality of particular features/limitations recited therein.
Claims 3, 5, 13, 17 and 29-36 are also allowable as their dependences on the claim 1.

  Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872